UNITED STATES DISTRICT COURT                                          6^' '
WESTERN DISTRICT OF NEW YORK



 DONALD J. ENGLERT, II,                                                  cj r^-pi
                                                                            t   . 1




                Petitioner,

        -V-                                                        18-CV-6871 CJS
                                                                   ORDER
 MICHAEL COLVIN, Superintendent of
 Five Points Correctional Facility,

                Respondent.


       Pro se Petitioner Donald J. Englert, II ("Petitioner"), an inmate at the Five Points

Correctional Facility, has submitted to this Court a Petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254. Docket Item 1. As set forth more precisely in the Petition,

Petitioner alleges that he was convicted in Monroe County Court in violation of his

constitutional rights. Petitioner has paid the filing fee.

                                            ORDER


       Accordingly, it is hereby

       ORDERED in accordance with Rules 4 and 5 of the Rules Governing Section 2254

Cases in the United States District Courts, that Respondent shall file and serve an

Answer responding to the allegations in the Petition within 90 days of the date of this

Order. The Answer shall state whether a trial or any pre-trial or post-trial evidentiary

proceeding was conducted. Ifso. Respondent shall provide the Court with a transcript of

the relevant proceedings, together with any records and documents relating to them, so

that the materials can be filed in the official record of this case; and it is further
          ORDERED that, in addition to Respondent's Answer, Respondent shall file and

serve, within 90 days of the date of this Order, a memorandum of law addressing each

of the issues raised in the Petition and including citations to supporting authority; and it is

further


          ORDERED that within 30 days of the date this Order, Respondent may file a

motion for a more definite statement or a motion to dismiss the Petition, accompanied by

appropriate exhibits demonstrating that an Answer to the Petition is unnecessary. The

timely filing of such motion shall extend the time for filing an Answer by 14 days. This

deadline will not be extended beyond 14 days, however, even if the Court does not act

on Respondent's motion within that time; and it is further

          ORDERED that within 30 days of the date that this Order Is served upon the

custodian of the records, the Clerk of Court or any other official having custody of the

records of the proceedings in Monroe County Court leading to the conviction shall submit

such records to Respondent or Respondent's attorney; and it is further

          ORDERED that if Petitioner previously appealed from the judgment of conviction

or from an adverse judgment or order in a post-conviction proceeding, Respondent must

provide the Court with a copy of the briefs, the record on appeal, and any opinions of the

appellate courts so that such documents can be filed in the official record of this case;

and it is further


          ORDERED that Petitioner shall have 30 days after his receipt of Respondent's

Answer or other pleading to file a written reply; and it is further

          ORDERED that the Clerk of Court shall electronically serve a copy of the Petition,

together with a copy of this order, via a Notice of Electronic Filing to Alyson Gill
<Alyson.Gill@ag.ny.gov>, Arlene Roces <Arlene.Roces@ag.ny.gov>, and          Laura

Stockmyer <laura.stockmyer@ag.ny.gov of the Office of the Attorney General, Federal

Habeas Unit.

      PETITIONER MUST FORWARD A COPY OF ALL FUTURE PAPERS AND

CORRESPONDENCE TO THE ATTORNEY(S) APPEARING FOR RESPONDENT.

      SO ORDERED.




                                                           Uim
                                                   Chadesyc). Sir^usa
                                               United States DistricrJudge


DATED;>: JAk/- ^T
                                zoif ^
                                2Q+fr
               Rochester, NY
